UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED SEPTEMBER 30, 2011 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction of (IRS Employer ID Number) Incorporation or organization) 1326 Schofield Avenue Schofield, WI (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESþ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether registrant is a shell company. o There were 20,738,009 shares of Common Stock outstanding as of October 18, 2011. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1.
